Title: From John Adams to Jeremy Belknap, 22 October 1795
From: Adams, John
To: Belknap, Jeremy



Dear Sir
Quincy October 22. 1795

Inclosed is the Letter of Dr Tucker.—If I should agree with him in his Maxim Fiat Justitia ruat Cœlum the question would still remain what is Justice. Justice to the Negroes would require that they should not be abandoned by their Masters and turned loose upon a World in which they have no Capacity to procure even a Subsistance. What would become of the old? the young? the infirm? Justice to the World too would forbid that such Numbers should be turn’d out to live by Violence or Theft or fraud.
I believe no better Expedient will be found than to prohibit the Importation of new Negroes, and Soften the Severity of the Condition of old ones, as much as possible, untill the increasing Population of the Country shall have multiplied the whites to such a Superiority of Numbers, that the Blacks may be liberated by Degrees, with the Consent both of Master and Servant
your Sincere
John Adams